


109 HR 5700 IH: To amend the Clean Air Act to provide for a reduction in

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5700
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Blunt (for
			 himself, Mr. Cantor,
			 Mr. Ryan of Wisconsin,
			 Mr. Green of Wisconsin,
			 Mr. Putnam,
			 Mr. Kirk, Mr. McHenry, Mr.
			 Wicker, Mr. Sensenbrenner,
			 Mr. Petri,
			 Mr. Conaway,
			 Mr. Akin, Mr. Kingston, Mr.
			 Calvert, and Mr. Franks of
			 Arizona) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide for a reduction in
		  the number of boutique fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the “Boutique Fuel
			 Reduction Act of 2006”.
		2.Temporary
			 waiversSection
			 211(c)(4)(C)(ii)(II) of the Clean Air Act (42 U.S.C.7545(c)(4)(C)(ii)(II)) is
			 amended by inserting after equipment failure the following:
			 , unexpected problems with distribution or delivery equipment that is
			 necessary for transportation and delivery of fuel or fuel
			 additives.
		3.Reduction in
			 number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act
			 (42 U.S.C. 7545(c)(4)(C)) is amended as follows:
			(1)By redesignating the clause (v) added by
			 section 1541(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat.
			 1106) as clause (vi).
			(2)In clause (vi) (as
			 so redesignated)—
				(A)in subclause (I)
			 by striking approved under this paragraph as of September 1, 2004, in
			 all State implementation plans and by inserting in lieu there of
			 set forth on the list published under subclause (II), or if the list has
			 been revised under subclause (III), on the revised list;
				(B)by amending
			 subclause (III) to read as follows:
					
						(III)The Administrator shall, after notice and
				opportunity for comment, remove a fuel from the list published under subclause
				(II) if the Administrator determines that such fuel has ceased to be included
				in any State implementation plan or is identical to a Federal fuel control or
				prohibition promulgated and implemented by the Administrator. The Administrator
				shall publish a revised list reflecting the reduction in the number of
				fuels.
						;
				(C)in subclause (IV)
			 by striking Subclause (I) and inserting Neither subclause
			 (I) nor subclause (V) and by striking not and by
			 striking if such new fuel;
				(D)in item (aa) of
			 subclause (IV) by inserting if such new fuel after
			 (aa) and by striking ; or and inserting ,
			 or if the list has been revised under subclause (III), on the revised
			 list;
				(E)in item (bb) of subclause (IV) by inserting
			 if such new fuel and by striking as of September 1,
			 2004. and inserting , or if the list has been revised under
			 subclause (III), on the revised list, and; and
				(F)by striking so much of the last sentence of
			 subclause (IV) as precedes the phrase if the Administrator, by
			 striking a new fuel in such last sentence and inserting
			 such new fuel, and by designating the remaining language in such
			 last sentence as item (cc) and adjusting the left margin accordingly.
				4.Completion of
			 harmonization studyParagraph
			 (1) of section 1509(b) of the Energy Policy Act of 2005 is amended by striking
			 June 1, 2008 and inserting the earlier of (A) the date 9
			 months after the date of the enactment of Boutique Fuel Reduction Act of 2006
			 or (B) June 1, 2008.
		
